Case 4:18-cv-00298-CVE-JFJ Document 151 Filed in USDC ND/OK on 03/30/20 Page 1 of 5




                             United States District Court
                              NORTHERN DISTRICT OF OKLAHOMA
   MICHAEL PARGA, RICHARD FELTZ,                   )
   TARA O’DONLEY and CHRISTOPHER                   )
   WOOD, on behalf of themselves and all others    )
   similarly situated,                             )
                                                   )
         Plaintiffs,                               )
   vs.                                             )            Case No. 18-cv-00298-CVE-JFJ
                                                   )
   BOARD OF COUNTY COMMISSIONERS OF )
   THE COUNTY OF TULSA; VIC REGALADO, )
   Tulsa County Sheriff, in his official capacity; )
   TERRY H. BITTING, TAMMY BRUCE,                  )
   MARTHA RUPP CARTER, STEPHEN R.                  )
   CLARK, THERESA DREILING, OWEN                   )
   EVENS, JAMES W. KEELEY, DEBORAH                 )
   LUDI-LEITCH, J. ANTHONY MILLER,                 )
   DAWN MOODY, MILLIE OTEY, KIRSTEN )
   PACE, APRIL SEIBERT, CLIFFORD SMITH )
   and SARAH SMITH, in their capacity as Tulsa )
   County Special Judges; WILLIAM                  )
   MUSSEMAN, in his capacity as Tulsa              )
   County District Court Judge,                    )
                                                   )
         Defendants.                               )

          MOTION TO CONTINUE HEARING ON PENDING DISCOVERY MOTIONS

          Come now the Defendants BOARD OF COUNTY COMMISSIONERS OF THE

   COUNTY OF TULSA (“BOCC”) and VIC REGALADO, in his official capacity as Tulsa

   County Sheriff (“Tulsa County Sheriff”) (collectively, “Defendants”), and move this Court to

   continue the hearing on pending discovery motions scheduled to take place on Friday, April 3,

   2020 on the ground that the corporate depositions of Defendants sought by Plaintiff are currently

   not possible due to the Shelter in Place Order recently entered by Mayor G.T. Bynum and due to

   other difficulties caused by the current COVID-19 national, state and local emergency. Plaintiff

   objects to the relief sought herein. In support of this Motion, Defendants state as follows:
Case 4:18-cv-00298-CVE-JFJ Document 151 Filed in USDC ND/OK on 03/30/20 Page 2 of 5




          1.      On March 10, 2020 this Court entered an Order which lifted the Stay of

   Discovery that had been entered in this case pending settlement conference, and set “a hearing on

   the pending discovery motions [for] Friday, April 3, 2020 at 10:00 a.m.” Doc. #149, p. 2.

          2.      On March 11, 2020, the World Health Organization declared the coronavirus

   COVID-19 disease to be a pandemic.

          3.      On March 14, 2020, the President of the United States declared a National Health

   Emergency due to the pandemic.

          4.      On March 15, 2020 the Governor of the State of Oklahoma declared a statewide

   emergency caused by the impending threat of COVID-19. See Exhibit “1.”

          5.      On March 16, 2020 this Court entered an Order which reset the hearing on the

   pending discovery motions “as a telephone conference.” Doc. #150.

          6.      On March 17, 2020 the Governor of the State of Oklahoma, due to the national

   health emergency caused by the national spread of COVID-19, recommended by Executive

   Order that older persons and persons with a serious underlying health condition stay home and

   away from other people. See Exhibit “2.”

          7.      On March 25, 2020 the Oklahoma State Board of Education voted to close

   Oklahoma public schools statewide for the remainder of the school year due to the global

   pandemic. See Exhibit “3.”

          8.      On March 27, 2020 the Board of County Commissioners of Tulsa County, due to

   the threat from COVID-19, entered a resolution authorizing its Officers and Division Directors to

   reduce their on-site staff to essential personnel, and requiring remaining staff to work from home

   or to stay at home. See Exhibit “4.”


                                                   2
Case 4:18-cv-00298-CVE-JFJ Document 151 Filed in USDC ND/OK on 03/30/20 Page 3 of 5




          9.      On March 27, 2020 the Supreme Court of the State of Oklahoma issued an Order

   closing all courthouses in all 77 counties to the public in response to the growing threat of

   COVID-19. See Exhibit “5.”

          10.     On March 28, 2020 the Mayor of the City of Tulsa entered a Shelter in Place

   Order proclaiming a civil emergency, requiring vulnerable individuals to stay at home except for

   essential errands, requiring all non-essential businesses within the City to cease all activities and

   prohibiting all public or private events or social gatherings under threat of criminal prosecution

   for noncompliance. See Exhibit “6.”

          11.     The only discovery issues between Defendants and Plaintiff is whether Plaintiff

   should be permitted to take the corporate depositions of Defendants, and if so, whether the

   noticed deposition topics are delineated with reasonable particularity, relevant and proportional

   to the needs of the case.

          12.     In light of the legal burden imposed on defense counsel to adequately prepare a

   corporate representative, such adequate preparation is not possible under the circumstances

   because county IT resources are currently being redirected to assist employees with a secured

   connection to work from home; many county employees have been directed to work at home or

   to stay at home, and are without access to work-related documents; a number of county

   employees are reasonably anticipated to become sick and unable to work and/or to be on leave to

   care for school-aged children unable to attend school; those county employees deemed essential

   are working on skeletal crews and have little to no time to spare; and many of the county

   employees and former employees with knowledge of relevant matters are vulnerable individuals

   required at this time to stay at home.


                                                    3
Case 4:18-cv-00298-CVE-JFJ Document 151 Filed in USDC ND/OK on 03/30/20 Page 4 of 5




          13.      Plaintiff’s counsel has suggested the depositions proceed by video, while she

   remains in New York. See Exhibit “7.”

          14.      Even if the depositions were limited to fact witnesses who could just show up and

   testify without county-wide preparation of a corporate witness, it would require the witness,

   counsel for the witness, a stenographer and a videographer to be in attendance – which would

   violate the Mayor of Tulsa’s Shelter in Place Order under penalty of criminal prosecution.

          15.      Undersigned counsel, who has represented Defendants in this case from the

   beginning, is over sixty years old and diabetic.

          16.      Sheriff Regalado has implemented mandatory temperature scanning of all persons

   entering the jail, and has established a “secure pod” to secure new persons booked into the jail

   for 14 days before allowing them into other areas of the jail. The district court has reduced the

   jail population to approximately 1000, the lowest it has been in decades. Should anyone test

   positive for COVID-19, the jail has a negative airflow room in its medical unit for quarantine

   purposes. See Exhibit “8.”

          17.      The judicial procedures employed by the District Court with respect to setting bail

   and conducting initial appearance hearings have significantly changed since this lawsuit was

   filed. See AO-2019-10 and its revised Local Rule CR 2, Exhibit “9.”

          18.      Because the corporate depositions of Defendants are not possible at this time, the

   telephonic hearing scheduled for Friday, April 3, 2020 on

               Sheriff Vic Regalado’s Motion for Protective Order and Motion to Quash, Docs. #98
                & 100;

               Board of County Commissioners’ Motion for Protective Order and Motion to Quash,
                Docs. #99 & 101; and


                                                      4
Case 4:18-cv-00298-CVE-JFJ Document 151 Filed in USDC ND/OK on 03/30/20 Page 5 of 5




              Motion to Stay 30(B)(6) Depositions, Doc. #105,

   is premature and should be scheduled to a later date.

          WHEREFORE, Defendants respectfully request this Court to enter an Order continuing

   the telephonic hearing scheduled for Friday, April 3, 2020 at 10:00 a.m. to a date and time that

   will permit preparation for the depositions, and the depositions, if ordered, to proceed.

                                                     Respectfully submitted,

                                                     s/ Douglas A. Wilson
                                                     Douglas A. Wilson, OBA No. 13128
                                                     Assistant District Attorney
                                                     Tulsa County District Attorney’s Office
                                                     500 S. Denver Ave., Suite 832
                                                     Tulsa, OK 74103
                                                     (918) 596-8795
                                                     douglas.wilson@tulsacounty.org

                                                     ATTORNEYS FOR THE BOARD OF
                                                     COUNTY COMMISSIONERS OF THE
                                                     COUNTY OF TULSA, AND VIC
                                                     REGALADO, TULSA COUNTY SHERIFF,
                                                     IN HIS OFFICIAL CAPACITY

                      CERTIFICATE OF MAILING & ELECTRONIC NOTICE
   I hereby certify that on March 30, 2020, I electronically transmitted the foregoing document to
   the Clerk of the Court using the ECF System for filing and transmittal of a Notice of Electronic
   Filing to the following ECF registrants:
          Alexander Karakatsanis                                  Kristina Michelle Saleh
          Charles Lewis Gerstein                                  Laura Gaztambide Arandes
          Devan A. Pederson                                       Ryan Downer
          Erin Morgan Moore                                       Stefanie Erin Lawson
          Hayley Elizabeth Horowitz

                                                           s/ Douglas A. Wilson
                                                           Douglas A. Wilson




                                                    5
